NOTICE OF ALLOWANCE
Acknowledgements

1.	This notice of allowance addresses the response filed July 22, 2022 in reissue U.S. Application No. 16/148,724 (“instant application”).  Examiners find the actual filing date of the instant application is October 1, 2018. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a reissue application of U.S. Patent No. 6,885,798, (“‘798 Patent”) issued Apr. 26, 2005. The ‘798 Patent was filed on Sep. 8, 2003 as U.S. Application No. 10/658,802 (“802 Application”), titled “FIBER OPTIC CABLE AND FURCATION MODULE”.
3.	Examiners do not find any ongoing/previous proceedings before the Office or current ongoing litigation involving the ‘798 Patent.
4.	Examiners find a certificate of correction for the ‘798 Patent that was issued October 4, 2005. This certificate of correction has been incorporated via the amendment to the specification filed April 22, 2022 (“APRIL SPECIFICATION AMENDMENT”).
5.	The ‘798 Patent issued with claims 1-23 (“Patented Claims”). In the amendments filed July 22, 2022 ("JULY 2022 CLAIM AMENDMENTS"), claims 1-23 were cancelled and claims 24-27 were added and are grouped as follows.
claims 24-26; and
claim 27.


AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
6.	The presumed effective U.S. filing date of the instant application is Sep. 8, 2003, which is the filing date of the ‘802 Application. Thus, this application is subject to pre-AIA  35 U.S.C. 102 and 103.
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Remarks filed July 22, 2022
--35 USC §112 Rejections--
8.	The JULY 2022 CLAIM AMENDMENTS have overcome these rejections. Thus, they are withdrawn.
--Reissue Declaration--
9.	The reissue declaration filed July 25, 2022 has overcome the rejection for a defective declaration.  Thus, the rejection is withdrawn.
Reasons for Allowance
10.	Claims 24-26 are allowed because the prior art does not disclose or make obvious the following limitations of the “optical fiber cable assembly” in combination with the other limitations of the claims:

    PNG
    media_image1.png
    310
    658
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    249
    665
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    479
    721
    media_image3.png
    Greyscale



11.	Claim 27 is allowed because the prior art does not disclose or make obvious the following limitations of the “method of assembling a fiber optic splitter module” comprising the following:


    PNG
    media_image4.png
    123
    692
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    285
    715
    media_image5.png
    Greyscale



Conclusion
12.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Hetul Patel at (571) 272-4184, or the Central Reexamination Unit at (571) 272-7705.
Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992